UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of Northeast Gas Markets, LLC, et al.) ) File No. 70-10097 (Public Utility Holding Company Act ) of 1935) ) CERTIFICATE OF NOTIFICATION This Certificate of Notification is filed by Northeast Gas Markets LLC (NEGM), The Brooklyn Union Gas Company d/b/a KeySpan Energy Delivery New York (KEDNY), KeySpan Gas East Corporation d/b/a KeySpan Energy Delivery Long Island (KEDLI), Boston Gas Company d/b/a KeySpan Energy Delivery New England (Boston Gas), Essex Gas Company d/b/a KeySpan Energy Delivery New England (Essex Gas), and EnergyNorth
